     3:21-mc-00226-JFA-SVH       Date Filed 06/02/21   Entry Number 9   Page 1 of 6




                IN THE UNITED STATES DISTRICT COURT
                FOR THE DISTRICT OF SOUTH CAROLINA

 Rodell Fletcher,                           )      C/A No.: 3:21-226-JFA-SVH
                                            )
                    Plaintiff,              )
                                            )
        vs.                                 )                 ORDER
                                            )
 Department of Justice,                     )
                                            )
                    Defendant.              )
                                            )

       This matter comes before the court on motion filed by Rodell Fletcher

(“Movant”) to challenge the Department of Justice’s (“DOJ”) access to certain

financial records. [ECF No. 1]. All pretrial proceedings in this case were

referred to the undersigned pursuant to the provisions of 28 U.S.C. § 636(b)

and Local Civ. Rule 73.02(B)(2)(e) (D.S.C.). For the reasons that follow,

Movant’s motion is denied.

I.     Factual and Procedural Background

       This action arises out of the DOJ’s investigation of Movant who is

employed as a human resource specialist by the Federal Bureau of Prisons

(“BOP”) at the Federal Correctional Institution in Edgefield, South Carolina

(“FCI-Edgefield”). [See ECF No. 8-1 ¶ 3]. The DOJ has submitted a

declaration by Lonnie Davis (“Davis”), a senior special agent with the DOJ’s

Office of Inspector General (“OIG”). See id. Davis declares an investigation

was opened concerning Movant following receipt by the BOP of (1) allegations
   3:21-mc-00226-JFA-SVH     Date Filed 06/02/21   Entry Number 9   Page 2 of 6




that, among other things, Movant “provided Inmate 1 contraband items and

was involved in an inappropriate relationship with Inmate I” and (2) certain

materials provided by Inmate 2, provided in hopes of getting his sentence

reduced, including a picture of a Netspend Visa debit card with the name on

the card of Ruth Hawkinson along with other identifying information. Id. ¶ 4.

      Davis interviewed Inmate 1 and Inmate 2 who both stated that Inmate

1 paid Movant through Netspend to introduce contraband items into FCI-

Edgefield. Id. ¶ 5. Inmate 1 stated that Movant provided Inmate 1 with

contraband items that included batteries, earbuds, the drug known as “K2,”

and cigarettes and indicated an intimate relationship occurred between them.

Id. Inmate 2 provided two possible names for Movant’s Netspend username.

Id. Davis declares as follows:

      In order to further the DOJ OIG’s investigation, the DOJ OIG’s
      subpoena seeks from Netspend, for the period August 1, 2018 to
      March 31, 2020, all records, including the account profile,
      relating to [the] Netspend account [at issue], and the username[s
      provided by Inmate 2]. The subpoena seeks these records to
      determine whether they contain additional evidence that
      Fletcher engaged in criminal activity.

Id. ¶ 8.

      On May 3, 2021, Movant filed the instant motion for an order to quash

the subpoena issued to Netspend pursuant to 12 U.S.C. § 3410 and a sworn

statement stating that the financial records sought by the DOJ are not

relevant to a legitimate law enforcement inquiry in that:

                                        2
      3:21-mc-00226-JFA-SVH   Date Filed 06/02/21   Entry Number 9   Page 3 of 6




        The Subpoena attached to the Customer Service Notice seeks
        account information for a Netspend account that is not mine, and
        does not have my name attached to it. I do not have a Netspend
        account, and am not a customer of Netspend.

        [The] Account Number [at issue] is not my account. I do not know
        a Ruth Hawkinson, identified as being associated with the
        account. Because the account as being relevant to the law
        enforcement purpose is not mine and is not associated with me,
        there is nothing that indicates my financial records are relevant
        to the law enforcement inquiry identified.

[ECF No. 1-1, see also ECF No. 1].

        On May 4, 2021, the court issued an order directing movant to file a

copy of the relevant subpoena by May 25, 2021, so that the court could fully

review his motion. [ECF No. 4]. Movant failed to do so. On May 17, 2021,

DOJ filed a response to Movant’s motion. [ECF No. 8].

II.     Discussion

        A.    Standard of Review

        A financial institution’s customer “may file a motion to quash an

administrative summons or judicial subpoena, or an application to enjoin a

Government authority from obtaining financial records pursuant to a formal

written request.” 12 U.S.C. § 3410(a). Such a motion must contain an

affidavit or sworn statement providing the following:

        (1) stating that the applicant is a customer of the financial
        institution from which financial records pertaining to him have
        been sought; and



                                         3
   3:21-mc-00226-JFA-SVH    Date Filed 06/02/21   Entry Number 9   Page 4 of 6




      (2) stating the applicant’s reasons for believing that the financial
      records sought are not relevant to the legitimate law enforcement
      inquiry stated by the Government authority in its notice, or that
      there has not been substantial compliance with the provisions of
      this chapter.

Id. The court must deny the motion if it finds “that the applicant is not the

customer to whom the financial records sought by the Government authority

pertain, or that there is a demonstrable reason to believe that the law

enforcement inquiry is legitimate and a reasonable belief that the records

sought are relevant to that inquiry.” 12 U.S.C. § 3410(c) (emphasis added).

      B.    Analysis

      Here, the motion is denied for two separate reasons. First, Movant has

affirmatively sworn that he is not a customer of Netspend and does not have

a Netspend account. [ECF No. 1-1]. Thus, Movant’s sworn statement fails to

satisfy 12 U.S.C § 3410(a)(1) because it does not state that he “is a customer

of the financial institution from which financial records pertaining to him

have been sought.” Cf. Anomnachi v. SSA OIG, 290 F. Supp. 3d 30, 33 n.2

(D.D.C. 2017) (“Anomnachi states that he opened and operated the bank

account at issue in connection with his role as guardian for an incapacitated

person, and asserts on that basis that he is ‘not the customer whose records

are being required by the government.’ Anomnachi’s own statement would

therefore appear to provide a separate basis for the Court to deny the motion.

Nonetheless, the undisputed facts contained in his affidavit appear to show

                                       4
   3:21-mc-00226-JFA-SVH    Date Filed 06/02/21   Entry Number 9   Page 5 of 6




that he is, in fact, a ‘customer” within the meaning of the RFPA.”) (citations

omitted).

     Additionally, there is a demonstrable reason to believe the law

enforcement inquiry is legitimate and a reasonable belief the records sought

are relevant to that inquiry. See 12 U.S.C. § 3410(c). The subpoena was

issued in connection with a legitimate law enforcement inquiry; the statute

defines “law enforcement inquiry” as “a lawful investigation or official

proceeding inquiring into a violation of, or failure to comply with, any

criminal or civil statutes or any regulation, rule or order issued pursuant

thereto.” 12 U.S.C. § 3401(8). Here, the OIG issued the subpoena in

connection with its investigation of allegations that Movant, a DOJ employee,

employed by the BOP at FCI-Edgefield, provided contraband items to an

inmate in exchange for monetary compensation. The allegations pertaining to

Movant, if substantiated, could subject him to criminal prosecution for

potential violations of, among other statutes, 18 U.S.C. § 1791 (contraband

smuggling) and 18 U.S.C. § 201 (bribery).

     The Inspector General Act of 1978 mandates OIGs to “conduct,

supervise, and coordinate audits and investigations relating to the programs

and operations” of the relevant agency. 5 U.S.C. app. 3, § 4(a)(1). The DOJ

OIG may, with exceptions not pertinent here, “investigate allegations of

criminal wrongdoing or administrative misconduct by an employee of the

                                       5
   3:21-mc-00226-JFA-SVH     Date Filed 06/02/21    Entry Number 9   Page 6 of 6




Department of Justice.” 5 U.S.C. app. 3, § 8E(b)(2). In the furtherance of

these duties, OIGs have the authority to issue subpoenas for the production

of necessary records. 5 U.S.C. app. 3, § 6(a)(4).

      Further, the records sought are relevant to this legitimate law

enforcement investigation, and Movant does not argue otherwise, arguing

only that the records are not his. Here, however, Inmate 1 and Inmate 2 have

told the OIG that Inmate 1 paid Movant through Netspend to introduce

contraband items into FCI-Edgefield. Cf. Allen v. United States Dep’t of the

Interior, C/A No. 2:16-MC-470-PMD, 2016 WL 7451139, at *1 (D.S.C. Dec. 28,

2016) (finding bank records relevant to a legitimate law enforcement

inquiry).

      III.   Conclusion

      For the foregoing reasons, Movant’s motion challenging the DOJ’s

access to the relevant financial records is denied. [ECF No. 1].

      IT IS SO ORDERED.



June 2, 2021                                Shiva V. Hodges
Columbia, South Carolina                    United States Magistrate Judge




                                        6
